Motion for Rehearing.
We were in error in our ruling upon original hearing to the effect that the amount of damages adjudged to the Loan Company over against appellant was excessive. We accordingly grant the Loan Company’s motion for rehearing, and strike the last paragraph from our original opinion wherein a remittitur was ordered filed by the Loan Company, and now affirm the judgment in all things as rendered by the trial court.
' Motion for rehearing granted, former order' requiring remittitur set aside, and trial court judgment affirmed, MON-TEITH, C. J., not sitting.